                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                                                   Civil Action No. 5:19-CV-419
 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                   Plaintiff,

 v.                                                   CLERK'S ENTRY OF DEFAULT
                                                    AGAINST DEFENDANT NICHOLAS A.
 JESSICA STEWART and NICHOLAS A.                              STEWART
 STEWART,

                   Defendants.


       It appearing that Defendant, Nicholas A. Stewart, was duly served with a Summons

and Complaint, and has failed to answer or otherwise defend the claims, as set out in the

Plaintiffs Request for Entry of Default filed herein on November 15, 2019, DEFAULT is

hereby entered against said Defendant, Nicholas A. Stewart..

       THIS ---.4-"f-V
                     ___ day of December, 2019.



                                                    Peter A. Moore, Jr.
                                                    Clerk of Court
